Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
2.	The following is an examiner’s statement of reasons for allowance:  The primary reason for allowance of claims 1-9 is the inclusion of the limitations of a print head controller that includes determine an activation point in time for printing the current line on the basis of the line signal point in time, depending on: a set of possible quantized operating frequencies of the print head, and an accumulated quantization error produced upon printing of one or more preceding lines; and control the print head to print the current line at the activation point in time. It is these limitations found in the claims, as they are claimed in the combination of that has not been found, taught or suggested by the prior art of record, which makes these claims allowable over the prior art. 
The primary reason for allowance of claims 10-12 is the inclusion of a method steps of a print head that includes determining an activation point in time for printing of the current line on the basis of the line signal point in time, depending on: a set of possible quantized operating frequencies of the print head, and an accumulated quantization error produced in the printing of one or more preceding lines; and controlling the print head to print the current line at the activation point in time. It is these steps found in the claim, as it is claimed in the combination of that has not been found, taught or suggested by the prior art of record, which makes these claims allowable over the prior art.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Nakagawa et al. (US 2018/0244075) discloses an image processing apparatus that performs quantization processing of first, second & third multivalued image data using a dither pattern including a plurality of threshold pixels having threshold values determined for quantization, generates first, second & third recording data by quantizing the first, second & third multivalued image data using a dither pattern having a threshold pixel arrangement satisfying a predetermined condition regarding the number of threshold pixels and a predetermined condition regarding low-frequency components corresponding to a frequency region lower than a predetermined frequency in spatial frequency characteristics corresponding to an arrangement of the threshold pixels. Moribe et al. (US 2020/0324555) disclose a surface tension difference between a first, second & third inks, where the third ink is smaller than a surface tension difference between the first ink and a second ink. A first, second & third gradation values for the first inks are quantized to generate first, second & third quantized values.  The quantization processing is performed in order for a predetermined pixel region, the number of pixels for each of which the second quantized value and the third quantized value both indicate printing is greater than the number of pixels for each of which the first quantized value and the third quantized value both indicate printing. Kawafuji (US 2020/0290367) disclose a control unit for a print head to print a print image by ejecting ink on a print medium and a movement unit to controlling the moving of the print head and the print medium to print a print image on the print medium. The control unit obtains a dot adjustment value based on the measurement result of a measurement unit measuring a first pattern composed of a print image printed and a second adjustment value for adjusting dot printing positions in a unit of length shorter than in the adjustment using the first adjustment value based on a second pattern printed in a density according to density information on the first pattern, measured by the measurement unit.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTAL FEGGINS whose telephone number is (571)272-2254. The examiner can normally be reached M-F 930-530pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KRISTAL FEGGINS/Primary Examiner, Art Unit 2853